Case: 3:12-cv-00033-WHR Doc #: 178 Filed: 04/09/21 Page: 1 of 2 PAGEID #: 10432



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

BALL METAL BEVERAGE
CONTAINER CORP.,

      Plaintiff/Counterclaim Defendant,

            vs.                                  Case No. 3: 12-cv-033

CROWN PACKAGING TECHNOLOGY,                      JUDGE WALTER H. RICE
INC. AND CROWN CORK & SEAL USA, INC.,:

      Defendant/Counterclaim Plaintiffs,

            vs.

REXAM BEVERAGE CAN COMPANY,

      Cou ntercla i m/Defenda nt.




 ORDER DIRECTING COUNSEL FOR BALL METAL BEVERAGE CONTAINER
 CORP., REXAM BEVERAGE CAN COMPANY, CROWN PACKAGING
 TECHNOLOGY, INC., AND CROWN CORK & SEAL USA, INC., TO FILE REPLIES
 TO THE POSITION STATEMENTS (DOC. #177) OF OPPOSING COUNSEL,
 ADDRESSING (1) THE NEED FOR ANY ADDITIONAL DISCOVERY AND THE
 AMOUNT OF TIME REQUIRED TO COMPLETE THE DISCOVERY; (2) WHETHER A
 HEARING SHOULD BE CONDUCTED AND, IF SO, THE NUMBER OF WITNESSES
 AND THE AMOUNT OF TIME NEEDED; AND (3) WHY A FULL TRIAL DOES OR
 DOES NOT EXCEED THE SCOPE OF THE COURT'S REMAND; REPLIES TO BE BY
 SIMULTANEOUS SUBMISSION ON APRIL 21, 2021, NO LATER THAN 5:00 P.M.




      On March 24, 2021, a conference call was held with counsel concerning the

December 31, 2020, decision from the United States Court of Appeals for the
Case: 3:12-cv-00033-WHR Doc #: 178 Filed: 04/09/21 Page: 2 of 2 PAGEID #: 10433



Federal Circuit, Case No. 2020-1212, Doc. #174, and the separate position

statements filed by the parties, Doc. #177.

      Based on the Court's review of the appellate decision and the position

statements, counsel are to file replies to the opposing party's position statement,

Doc. #177, concerning the limited issue remanded by the Federal Circuit and

addressing the following: (1) the need for any additional discovery and the

amount of time required to complete the discovery; (2) whether a hearing should

be conducted and, if so, the number of witnesses and the amount of time needed;

and (3) why a full trial does or does not exceed the scope of the remand.

      Counsel are to file their replies by simultaneous submission on Wednesday,

April 21, 2021, no later than 5:00 p.m.




APRIL 9, 2021                             WALTER H. RICE
                                          UNITED STATES DISTRICT JUDGE




                                            2
